 In the Matter of WEST KENTIICHY COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT No. 23'Case No. 14-C-922.Decided July 7,1944Mr. Ryburn L. Hackler,for the Board.Wheeler c6 Shelbourne, by Mr. James G. Wheeler,of Paducah, Ky.,andGordon, Gordon c6 Moore, by Maj. M. K. Gordon,of Madisonville,Ky., for the respondent.Mr., E. J. Morgan,andForecCGordon,byMr. B. N. Gordon,both ofMadisonville, Ky., andMr. W. K. Hopkins,of Washington, D. C., forthe Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONAND'ORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on March 17, 1944, by UnitedMine Workers of America, District No. 23, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Fourteenth Region (St. Louis, Missouri),issued its complaint dated March 21, 1944, against West KentuckyCoal Company, Earlington, Kentucky, herein called the respondent,alleging that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce, within the meaning of Section8 (1) and (5) and Section 2 (6) and (7) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.Copies of the Com-plaint- and Notice of Hearing thereon were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleged insubstance that the respondent : (1) on or about February 18, 1944, andat all times thereafter, refused to bargain collectively with the Unionas the exclusive representative of the respondent's employees in a unitpreviously found by the Board to be appropriate for the purposes ofcollective bargaining, although the Union represented a majority ofsaid employees and had been certifiedi by the Board on February 11,57 N. L. R. B., No 17.89 90DECISIONSOF NATIONAL LABOR RELATIONS BOARD1944, as the exclusive representative of all the employees in said milt,;and (2) on or about December 7, 1943, and thereafter, (a) urged,warned, threatened, and persuaded its employees against joining, re-maining members of, or assisting the Union or any other labor organi-zation,and (b) - made derogatory and disparaging statementsconcerning the Union and its leadership.Thereafter the respondentduly filed an answer, denying the alleged unfair labor practices.Pursuant to notice, a hearing was held on April 17, 1944, at Madi-sonville, Kentucky, before J. J. Fitzpatrick, the Trial Examiner dulydesignated by the Chief Trial Examiner.' The Board, the respondent,and the Union participated in the hearing, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.'At the close ofthe hearing, the Trial Examiner granted a motion by BoardI counsel,over the objection of the respondent, to conform the pleadings to the,proof in formal matters.Counsel for the Board and the respondentargued orally on the record before the Trial Examiner.The partieswere given until April 23 to file briefs; none was received from therespondent or the Union.On May 16, 1944, the Trial Examiner issued his Intermediate Re-port,, copies of which were duly served upon the respondent and theUnion. In the Intermediate Report, the Trial Examiner found thatthe respondent had engaged in and was-engaging in certain unfairlabor practices, and recommended that it cease and desist therefromand take certain affirmative action.Thereafter, the respondent dulyfiled exceptions to the Intermediate Report and a supporting brief;and the Union also filed a brief.One June 20, 1944, oral argument,in which the respondent and the Union participated, was held beforethe Board at Washington, D. C.The Board has considered the rulings made by the Trial Examineron motions and- on objections to the admission of,evidence, and findsthat no prejudicial error was committed.The rulings 'are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and finds thatthe exceptions are without merit insofar as they are inconsistentwith the findings, conclusions, and order hereinafter set forth.,Upon the entire record in the case, the Board makes the following :'The TrialExaminerprecluded the respondent from adducing evidence which had beenavailable to it at the time of the representation hearing relating to the appropriate unit,on the ground that the unit question had been duly heard and determined by the Board.Under such circumstances the appropriate unit was nbt an issue in the hearing., WEST KENTUCKY ,COAL COMPANY-91FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New Jersey corporation having its principaloffice and place of business in Earlington, Kentucky.It is engaged inthe mining and marketing of bituminous coal, and has mines locatedin Hopkins, Webster, and Union counties in Kentucky.During theyear 1943, the. respondent purchased approximately $2,500,000 worthof materials-and supplies, approximately 63 percent of which wastransported to its mines from points outside Kentucky.During thesame period, it sold approximately 2,918,236 tons of coal, valued inexcess of $3,000,000, approximately 64 percent of which was trans-ported to points outside, Kentucky., The respondent does not contestthe fact that it is engaged in commerce within the meaning of theAct.--II.THE ORGANIZATION INVOLVEDUnitedMineWorkers of America, District No. 23, is a labor organ-ization admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICEStA. The refusal to bargain'1.The appropriate unitAfter the usual proceedings, the Board-on January .6, 1914, issueda Decision and Direction of Elections,2 finding, among other things,that all the respondent's production and maintenance. employeesworking in North Diamond Mine No. 2, North Diamond Mine No. 3,and Hecla Mine, near Earlington, Kentucky, excluding clerical em-ployees,watchmen, carpenters, members of the` sales or 'technicalforces,mine foremen, assistant mine foremen, fire bosses, head elec-tricians, head mechanics, inspectors, weigh bosses, and supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively rec-ommend such action, constituted a unit appropriate for the purposesof collective bargaining with the respondent, within the meaning ofSection'9 (b) of the Act.-The respondent contends that the foregoing finding is void and ofno legal effect, on the ground that the respondent had not been af-forded a hearing on the unit quesfion or an opportunity to intro-duce evidence in support of its contention that only aunit embracingall'-its sixmines wasappropriate.However, the record shows that the2 54 N L R B. 358. 92DECISIONSOF NATIONALLABOR RELATIONS, BOARDIrespondent was served with timely Notice of Hearing in the repre-sentation case; that, at the opening of such hearing, the respondentappeared, specially by counsel and argued in part (1)'that neither'itrior the Board had authority or legal right to proceed so long as theUnited States Government remained in operating possession of themines embraced in the unit, in the absence of specific authorization tothe contrary from the Government, and (2) that the United StatesGovernment had "indicated definitely" that the respondent should notparticipate in such hearing; 8 that the Trial Examiner advised the re-spondent that it could participate in the representation hearing with-out prejudice to its contentions as to the invalidity of the proceeding;and that the respondent nevertheless refused to avail itself of the op-portunity thus afforded it to present evidence bearing on the issues, butinstead withdrew from the hearing.Under such circumstances, the re-spondent's contentions as to the invalidity of the representation pro-ceeding are without merit.4 In the interests of orderly procedure, itfollows that the respondent cannot now be given a second opportunityto prove what it refused to prove at its, earlier opportunity.5 -We find, as did the Trial Examiner, that all the respondent's pro-duction and maintenance employees working in North Diamond MineNo. 2, North Diamond Mine No. 3, and Hecla Mine, near Earlington,Kentucky, excluding clerical employees, watchmen, carpenters, mem-bers of the sales or technical forces, mine foremen, assistant mine fore-men, fire bosses, head electricians, head mechanics, inspectors,-weighbosses, and supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees oreffectively recommend such action, at all times material hereinconstituted. and now constitute a unit appropriate for the purposesof collective bargaining_with the respondent, within the meaning ofSection 9 (b) of the Act, and that said unit insures to employees ofthe respondent the full benefit of their rights to self-organization,and collective bargaining and otherwise effectuates the policies of theAct.2.Representation by the Union of a majority in the appropriate unitOn February 11, 1944, the Board, after an election held pursuantto the above-mentioned Decision and Direction of Elections-and in the'There is no evidence to support this latter argument.On the contrary, the Govern-ment's p°ssession was specifically conditioned on continuation of the collective 'bargainingrights of the workers.SeeGlen Alden Coal Company v. N. L. R. B.,141 F. (2d), 47(C C A 3).4 SeeN. L. R. B v. Jones' it Laughlin,Steel Corporation,301 U. S.I, N. L. R. B. v.MackayRadioit Telegraph Company,304 U. S. 333, 350.SeePittsburgh PlateGlassCompany v N L RB , 313 U S 146, 162;N. L R. B. v.AnweltShoeManufacturing Company,93 F. (2d) 367(C. C. A. 1). WEST KENTUCKY COAL COMPANY - -- '93absence of any objections having been filed to the election, certified the'Union as the statutory representative of all the employees in the fore-going appropriate unit.The respondent did not adduce any evidencetending to controvert the Union's majority in said unit.We find, as did the Trial Examiner, that at all times material hereinthe Union was the duly designated bargaining representative, of amajority of the employees in the aforesaid appropriate unit, and thatby virtue of Section 9 (a) of the Act the Union at all such times was,and now is, the exclusive representative of all the employees in saidunit for the purposes of collective bargaining with the respondentwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.3.The refusal to bargainOn February 14, 1944, the Union by letter requested the respondentto bargain with it as the statutory representative of the employeesin the said unit.In a letter directed to the Union, date February 18,1944, the respondent replied that it contested the validity of the repre-sentation case and refused to meet or to negotiate with the Union.We find, as did the Trail Examiner, that on February 18, 1944, andat all times thereafter, the respondent refused to bargain collectivelywith the,Union as the exclusive representative of its employees in theaforesaid appropriate unit, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in See-tion'7 of the Act.B. Interference, restraint, and coercionOn January 21 and 22, 1944, a few days before the election, the re-spondent published in local newspapers a full-page notice, entitled"A Statement to Our Employees and the Public Relative to ElectionOrdered by National Labor Relations Board," declaring that the re-spondent would continue to,bargain with its employees individuallyuntil "all our production employees" should vote for a union in anelection in which "all cast their ballots."The statement also declaredthat the impending election "might result in a minority imposing theirwill on a majority of our employees."The respondent thus sought todiscourage its employees from voting for the Union, by refusing toaccept the Board's finding as to the appropriate unit, by misrepresent-ing'the election as a perversion of majority rule, and by declaring thatitthe respondent's own terms in a unit rejected by the Board., The re-spondent contends that the Statement was privileged by the FirstAmendment of the Constitution of the United States, and cites in sup- 94DECISIONS OF. NATIONAL LABOR -RELATIONS BOARDport the case ofN. L. R. B. v. Virginia ElectriccCPower Company.RHowever, that case is distinguishable in that it did not involve state-ments implying that the respondent would refuse to perform its legalduty to recognize and bargain with the employees' exclusive represent-ative in a unit which the Board -had duly found appropriate, evenif the Union were to win a,Board-conducted secret-ballot election andbe certified by the Board; nor did the case involve a, misrepresentationof the effect of the election by advising the employees that the electionmight result in a minority imposing 'their will on a majority.Underthe circumstances here presented and in view of the unfair labor-practices hereinbefore found, we find that the respondent's Statementconstituted ','an affirmative act of the respondent in its offensiveagainst the Union," 7 and amounted to coercion of, or pressure against,the employees to vote against the Union.We find, as did the Trial Examiner, that the respondent, by theStatement, has interfered with the conduct of a,Board election and hasunlawfully attempted to influence the result of that election in suchmanner as to constitute interference with, restraint, and coercion of itsemployees in their exercise of the rights guaranteed in Section 7 of theAct.IV.THE EFFECT OF I FIE UNFAIR LABOR PRACTTCES UPON COMMERCE /The activities of the -respondent set forth in Section III, above, oc-curring in connection with the operations of the respondent describedin Section I-above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the respondent has engaged iii certain unfairlabor practices affectingcommerce,we shall order it to cease and desisttherefrom and to take certain affirmative action,'vhich we find willeffectuate the policies of the Act.--We have found that the respondent has refused to bargain collec-tively with the Union as the exclusive representative of its employeesin the aforesaid appropriate unit.We shall order that the respond-ent bargain collectively with the Union upon request.Upon the basis of the foregoing findings of fact and the entire rec-ord in the case, the Board makes the following :6 314 U S 4691n'+N.' L. R. B v. M E Blatt,Company,143 F (2d) 268 (C C A 3) CfN L R. B.v. The Brown-Brockme/er Company.143 F (2d) 537 (CC. A..6) WEST KENTUCKY COAL.COiMPANY,',>rFi1''" 95CONCLUSIONS Or LAW1.United Mine Workers of America, District No. 23, is, a labor or-ganization within the meaning of Section 2 (5) of the Act. .'2.All the respondent's production and maintenance employeesworking in North Diamond Mine No. 2, North Diamond Mine No. 3,and Hecla Mine, near Earlington, Kentucky, excluding clerical em-ployees,watchmen, carpenters, members-of the sales or technicalforces,mine foremen, assistant mine foremen, fire bosses, head elec-tricians, head mechanics, inspectors, weigh bosses, and supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively rec-ommend such action, at all times material herein constituted and nowconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.United Mine Workers of America, District No. 23, at all timesmaterial herein was, and now is, the exclusive representative of allthe employees m the aforesaid appropriate unit within the, meaningof Section 9 (a) of the Act.4.By refusing on February 18, 1944, and at all times thereafter tobargain collectively with United Mine Workers of America, DistrictNo., 23, as the exclusive representative of all its employees in the afore-said appropriate unit, the respondent has engaged in and is engag-,ing in unfair labor practices within the meaning of Section 8 (5) ofthe Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and '(7) ofthe Act.-ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw and the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor 'RelationsBoard hereby orders that the respondent, West Kentucky, Coal Coin-pany,.Earlington, Kentucky, and its officers, agents, Successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Mine WorkersofAmerica, District No. 23, as the exclusive representative of allits production and maintenance employees working in North DiamondMine No. 2, North Diamond Mine No. 3, and Hecla Mine, near Earl- 096,DECISIONS OF NATIONAL LABOR RELATIONS BOARDington,Kentucky, excluding clerical employees, watchmen, carpen-ters,members of the sales or technical forces, mine foremen, assistantmine foremen, fire bosses, head electricians, head mechanics,, inspec-tors,weigh bosses, and supervisory employees with authority tohire, promote,. discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, in re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Mine Workers of Amer-ica,District No. 23, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective 'bargaining orother mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : )I(a)Upon request, bargain collectively with United Mine Workersof America, District No. 23, as the exclusive representative of all itsemployees in the appropriate unit set forth in paragraph 1 (a) of'thisOrder, in respect to rates of pay, wages, hours of employment',and other conditions of employment;(b) 'Post immediately in conspicuous places at all-its mines, andmaintain for a period of at least sixty (60) consecutive days from thedate of posting; notices to its employees stating:. (1) that the respond-ent will not engage in the conduct from which it is ordered to cease-and desist in paragraph 1 (a) and (b) of this Order, and (2) thatthe respondent will take the affirmative action set forth in paragraph2 (a) of this Order;(c)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what steps-the respondent has taken to comply herewith.I